Citation Nr: 0425168	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  00-24 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating, greater 
than 10 percent, for avascular necrosis of the right hip, 
based on an initial determination.  

2.  Entitlement to an increased rating for avascular necrosis 
of the left hip, rated 10 percent disabling from April 18, 
1999 to June 9, 2002, and rated 30 percent disabling 
thereafter, based on an initial determination.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1988 to 
October 1995 and from February 1997 to April 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1999 rating decision form 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

In October 1999, the RO granted the veteran's claim for 
entitlement to service connection for status post arthroscopy 
of the right hip, assigning a noncompensable disability 
rating, effective April 1999.  Service connection was also 
granted for osteonecrosis of the left hip, with an assigned 
disability rating of 10 percent, effective April 1999.  
Thereafter, a rating action in August 2001 increased to 10 
percent the rating for the right hip, effective April 1999.  
In a June 2003 rating action, a 30 percent rating was awarded 
for the left hip disability, effective June 10, 2002.

In May 2004, the veteran and his wife presented personal 
testimony at a travel Board hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board observes that, during the May 2004 travel Board 
hearing, the veteran testified that he received treatment at 
the VA medical center (VAMC) in Baton Rouge Louisiana for the 
right hip avascular necrosis disability and the left hip 
avascular necrosis disability.  He further testified that 
during his last visit at the Baton Rouge VAMC, he was 
informed that the avascular necrosis of the left femoral head 
had advanced to stage two.  At the time of the hearing, 
recent VA treatment records had not been obtained and 
associated with the claims file.  The veteran also indicated 
that he underwent magnetic resonance imaging (MRI) in 
approximately October 2003.  Therefore the outstanding VA 
treatment records and the MRI should be obtained and 
associated with claims file.  

Thereafter, the veteran submitted another statement, in June 
2004, which indicated that he was still waiting for medical 
records.  The Board observes that, to date, there have been 
no additional medical records associated with the claims 
file.  

As for any outstanding VA medical records, it is important to 
note that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  In light of this, VA needs to obtain any 
outstanding VA and non-VA medical records showing treatment 
for avascular necrosis of the right hip and for avascular 
necrosis of the left hip.  

Additionally, it is not clear as to whether during the last 
VA examinations, conducted in April 2003 and May 2003; the 
claims file was reviewed prior to the examination.  
Therefore, this case must be remanded to obtain outstanding 
treatment records.  This case is also remanded to afford the 
veteran a more contemporaneous examination of both the right 
hip disability and the left hip disability, to include the 
examiner's review of the entire record, prior to a final 
adjudication of the veteran's claim.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); Procelle v. Derwinski, 
2Vet. App 629, 632 (1992).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA 
that have treated him for avascular 
necrosis of the right hip and avascular 
necrosis of the left hip.  Of particular 
interest would be outstanding treatment 
records from the VAMC in Baton Rouge, 
Louisiana, to include any outstanding x-
ray reports, and information regarding 
the MRI performed in October 2003.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, and given the opportunity to 
provide any missing records for 
association with the file.  

3.  After all the above-requested records 
are received, the RO should arrange for 
the veteran to undergo VA examination by 
an orthopedist to determine the severity 
of the avascular necrosis of the right 
hip and avascular necrosis of the left 
hip disabilities.  It is of high 
importance that the veteran's entire 
claims file is made available to, and be 
received by, the examining physician for 
review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

The orthopedic examination should include 
range of motion studies, expressed in 
degrees with normal ranges provided for 
comparison purposes, and X-rays taken of 
the veteran's right and left hip.  The 
examiner should render specific findings 
as to whether there is objective evidence 
of instability, locking, pain on motion, 
weakness, and excess fatigability of the 
right and left hip.  Additionally, the 
physician should indicate whether, and to 
what extent, the veteran likely 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  After 
considering all the symptoms attributable 
to the service-connected right hip and 
left hip disabilities, the examiner 
should provide an assessment of the 
severity of the condition, i.e., the 
extent to which that disability 
interferes with the veteran's disability 
to obtain and retain substantially 
gainful employment.  All examination 
findings, along with the complete 
rationale for each opinion expressed, 
should be set forth in a written report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

5.  After the requested development has 
been completed, the RO should review the 
veteran's claims.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent, and any 
additional information obtained as a 
result of this Remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



